                                 IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF VIRGINIA
                                          DANVILLE DIVISION



     UNITED STATES OF AMERICA
                                                             Criminal Action No. 4:18cr00011
     v.

     KEVIN L. TRENT


                         NOTICE OF DEFENDANT’S INTENT TO JOIN
               THE MOTION OF THE UNITED STATES REGARDING JURY ANONYMITY


             Comes now the defendant, Kevin L. Trent, by counsel, and hereby give NOTICE of his

     intent, at the hearing on April 19, 2019, to join in part the Motion of the United States

     Regarding Jury Anonymity, ECF 385, whereby juror biographic information is not

     mentioned publicly in open court or in open court records, provided the jurors are not

     informed of that fact and that the parties are given access to the juror’s biographical

     information.


             Respectfully submitted this 10th day of April, 2019,


                                                             KEVIN L. TRENT

                                                             By Counsel

                                                             /s/ Aaron L. Cook
                                                             Counsel for Mr. Trent

                                                             /s/ James C. Turk
                                                             Counsel for Mr. Trent




COOK ATTORNEYS, a professional corporation
71 Court Square, Suite B, Harrisonburg, Virginia 22801
(540) 564-9699; Fax (540) 564-9689; cook@cookattorneys.com

  Case 4:18-cr-00011-MFU-RSB Document 396 Filed 04/10/19 Page 1 of 2 Pageid#: 1417
                                  CERTIFICATE OF SERVICE

          I hereby certify that on this 10th day of April, 2019, I electronically filed the
  foregoing with the Clerk of Court using the CM/ECF System which will send notification of
  such filing to all parties.

                                                  /s/ Aaron L. Cook
                                                  Counsel for the defendant




                                              2

Case 4:18-cr-00011-MFU-RSB Document 396 Filed 04/10/19 Page 2 of 2 Pageid#: 1418
